Citation Nr: 1525151	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a lung disability as a residual of bilateral lobar pneumonia, to include chronic obstructive pulmonary disease (COPD), emphysema, and asthma.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from February 1961 to January 1962.

This matter came to the Board of Veterans' Appeals (Board) on appeal from October 2009 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In the October 2009 rating decision, the RO denied the appellant's application to reopen a previously denied claim of entitlement to service connection for a lung disability, residuals of bilateral lobar pneumonia, claimed as asthma.  In the June 2013 rating decision, the RO, inter alia, denied service connection for COPD and emphysema, as well as a total rating based on individual unemployability due to service-connected disability.  

In May 2014, the appellant testified at a Board hearing at the RO.  At the hearing, the appellant moved to advance his case on the docket due to financial hardship.  That motion was granted and the appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a July 2014 decision, the Board determined that new and material evidence had been received to reopen the previously denied claim of service connection for a lung disability.  The Board remanded the underlying claim of service connection for a lung disability for additional evidentiary development, as well as the issue of entitlement to TDIU.  

For the reasons set forth below, another remand of this matter is necessary.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that his current lung disability, to include COPD and asthma, is a residual of the bilateral lobar pneumonia for which he was treated in service.  

In support of his claim, the appellant has submitted a medical opinion from a private pulmonologist, Michael Baaklini, M.D., who indicates that he has concluded "with Medical certainty and without prejudice that [the appellant's] lung disease is directly related to his previous pneumonia that he had suffered while he was in the service."  See e.g. November 2013 letter from Dr. Baaklini.  

In its July 2014 remand instructions, the Board directed the AOJ to schedule the appellant for a VA medical examination by a pulmonary specialist for the purpose of obtaining a clarifying opinion regarding the nature and etiology of the appellant's current lung disability.  The Board requested that the examiner provide an opinion, with supporting explanation and reference to the pertinent evidence of record, including Dr. Baaklini's opinon, as to whether it is as least as likely as not that any current lung disability identified on examination is causally related to the appellant's active service or any incident therein, including treatment for bilateral lobar pneumonia.  

A review of the record shows that in September 2014, the appellant was examined by a nurse practitioner with no apparent expertise in pulmonary medicine.  After reportedly consulting with a VA pulmonologist, the nurse practitioner diagnosed the appellant as having asthma, COPD, and lung nodules of unknown etiology which she indicated caused no respiratory impairment.  The nurse practitioner concluded that the appellant's current lung disability was not incurred in service because his in-service pneumonia resolved without residual effects.  The nurse practitioner provided no rationale for this conclusion, which is clearly at odds with Dr. Baaklini's opinion.  Moreover, the nurse practitioner incorrectly noted that "[t]he note from Dr. Baaklini was reviewed and he is internal medicine, not a pulmonologist."

Absent a clear rationale, the Board finds that the September 2014 VA medical opinion is inadequate.  Moreover, the Board observes that the sole reason cited by the nurse practitioner for discounting Dr. Baaklini's opinion is because he is a specialist in internal medicine, not pulmonology.  The opinion is therefore based on an inaccurate factual premise, further reducing its probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

Indeed, the Board notes that in November 2014, Dr. Baaklini submitted another opinion in rebuttal to the September 2014 VA medical examination, further noting that he had been practicing as a pulmonologist for thirty years.  There is no indication that the AOJ reviewed this evidence.  Under these circumstances, another remand is necessary.  38 C.F.R. § 20.1304 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).  

Finally, the Board notes that the appellant contends that he is unable to work as a result of his lung disability.  Given his contentions and the evidence of record, the issue of entitlement to service connection for a lung disability should be resolved prior to further consideration of his entitlement to TDIU.  See e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are inextricably intertwined and VA is required to decide those issues together).  Thus, the Board's consideration of the TDIU issue will be held in abeyance pending additional action on the claim of service connection for a lung disability.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The appellant should be scheduled for a VA medical examination by a pulmonary specialist for the purpose of clarifying the nature and etiology of any current lung disability.  Access to the record on appeal must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should be asked to identify any current lung pathology found on examination, to include COPD, emphysema, asthma, or any other residual of lobar pneumonia.  The examiner should then provide an opinion as to whether it is as least as likely as not that any current lung disability or pathology identified on examination is causally related to the appellant's active service or any incident therein, including treatment for bilateral lobar pneumonia.  A complete rationale for all opinions must be provided.  In providing the opinion, the examiner is requested to reference the pertinent evidence of record, including the opinions provided by Michael Baaklini, M.D. 

2.  After conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the claims remains denied, the appellant and his agent should be issued an appropriate supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




